DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to amendment received on 11/14/22. Claims 1, 5-8 and 11-15 have been amended. Claims 1 and 5-15 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the limitation “with front and rear wall fabric panels depending from the waistband to be connected at hips of the male individual and at a crotch of the male individual creating two leg openings when worn” requires structurally of the undergarment. Does the “connected” language detail connection of the panels of the undergarment to each other, or does the “connected” language detail that the garment is placed about the user’s hips and crotch when worn? It is unclear if additional connection structure is being required of the panels or if the garment is just being claimed to be worn on the garment at the hips and crotch of the user.  

Claim 8 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the “frontal cotch fabric panel” relates to the “crotch panel” of claim 1. Are there multiple crotch panels being claimed? For examination purposes the examiner is interpreting the frontal crotch fabric panel to be part of the crotch panel previously presented. 

Claim 12 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “the front wall fabric panels” are and how they are associated with the undergarment. There is no antecedent basis for the front wall to have multiple fabric panels and it is unclear how many panels are required of the front wall.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oh (US 10,342,266).
 	In regard to claim 1, Oh teaches an undergarment for a male individual, the male individual having a scrotum and a penis (see figure 7), the undergarment comprising: a waistband defining an opening configured to receive a torso portion of the male individual with front and rear wall fabric panels depending from the waistband to be connected at the hips of the male individual and at the crotch of the male individual creating two leg openings when worn (see waistband and leg openings and front and rear panels in figures 1-5); a scrotum opening defined by one of more portions of a crotch panel and a perineum panel of the undergarment for allowing the scrotum of the individual to pass through during use without allowing the penis of the individual to pass through the scrotum opening (scrotum opening is 210 in figure 8); and a scrotum supporting panel overlaid above the one or more portions of the crotch panel and the perineum panel defining the scrotum opening to support the scrotum of the male individual wherein the scrotum supporting panel extends generally from a region of the scrotum opening to the waistband and is overlaid above an outer surface of the one ore more portions of the crotch panel and the perineum panel to be attached to said waistband for supporting the scrotum of the male individual during use (scrotum supporting panel is containing cloth: 330 as seen in figures 6 and 7: column 5, lines 59-67 attached to crotch panel: 170 and perineum panel: 142).  

 	In regard to claim 8, Oh teaches further comprising at least a lower portion of the crotch fabric panel (separating cloth: 170) and a frontal portion of the perineum -3-Int'l Application No.: PCT/AU2019/050337Int'l Filing Date: April 15, 2019fabric panel (bottom cloth: 142) and wherein the scrotum opening (210) is defined by respective defining portions of the crotch fabric panel and the perineum fabric panel (see figures 6 and 8).  

 	In regard to claim 15, Oh teaches wherein the scrotum opening (210) is positioned and shaped to prevent the penis of the male individual from passing through the scrotum opening (see figures 6-8).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-10 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seong (KR 20130128043A).
 	In regard to claim 1, Seong teaches an undergarment for a male individual, the male individual having a scrotum and a penis (see figure 7), the undergarment comprising: a waistband defining an opening configured to receive a torso portion of the male individual with front and rear wall fabric panels depending from the waistband to be connected at the hips of the male individual and at the crotch of the male individual creating two leg openings when worn (see waistband at upper edge and leg openings created by front and rear panels: figure s 1, 2, 5b and 7); a scrotum opening defined by one or more portions of a crotch panel and a perineum panel of the undergarment for allowing the scrotum of the individual to pass through during use without allowing the penis of the individual to pass through the scrotum opening (opening to scrotum pocket: 300 as seen in figures 5b, 5c and 5d; crotch panel: 400 and perineum panel/lower member: 600 in figures 1 and 6); and a scrotum supporting panel (300 and 500) overlaid above portions of the crotch panel (400) and the perineum panel (600) defining the scrotum opening to support the scrotum of the male individual wherein the scrotum supporting panel extends generally from a region of the scrotal opening to the waistband (see figure 7) and is overlaid above an outer surface of the one or more portions of the crotch panel (400) and the perineum panel (600) to be attached to said waistband for supporting the scrotum of the male individual during use (scrotum supporting panel: 300 and 500: paragraph 0021).  

 	In regard to claim 5, Seong teaches wherein the scrotum supporting panel (300 and 500) comprises a mesh having a plurality of openings to regulate and maintain temperature of the scrotum of the male individual during use (see paragraph 0021 and figures 1, 2 and 7 detailing the mesh structure of the ventilated fabric).  

 	In regard to claim 6, Seong teaches wherein a lower portion of the scrotum supporting panel defines a pouch for receiving and retaining the scrotum of the male individual during use (lower portion is 300: paragraph 0021).  

 	In regard to claim 7, Seong teaches wherein the pouch comprises an elasticized material adapted to allow the internal volume defined by the pouch to be expanded or contracted as the scrotum distends or contracts due to variation in temperature (paragraph 0021).  

 	In regard to claim 8, Seong teaches further comprising at least a lower portion of the crotch fabric panel (400) and a frontal portion of the perineum -3-Int'l Application No.: PCT/AU2019/050337Int'l Filing Date: April 15, 2019 panel (600) and wherein the scrotum opening (opening to 300) is defined by respective defining lower portion of the crotch fabric panel and the frontal portion of the perineum panel see figure 5b-5c).  

 	In regard to claim 9, Seong teaches during use, the respective defining portions are adapted to stretch to define a substantially ovoid shaped scrotum opening (see figures 5b-5c).  

 	In regard to claim 10, Seong teaches wherein the respective defining portions of the crotch fabric panel (400) and the perineum panel (600) define the scrotum opening (opening to 300) that extends between two lateral ends such that the crotch panel and the perineum panel are stitched to each other at said lateral ends (see figures 5b, 5c and 5d).  

 	In regard to claim 15, Seong teaches wherein the scrotum opening is positioned and shaped to prevent the penis of the male individual from passing through the scrotum opening (see shape and position of opening to 300 in figures 5c, 5d and 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seong (KR 20130128043A) in view of Moon (KR 200473136).
 	Seong teaches an undergarment as described above in claim 1, 5, 6 and 7. However, Seong fails to teach the crotch panel comprises an inner crotch panel adapted to contact and support the penis of the male individual and an outer crotch panel adapted to additionally support the inner crotch panel.
 	In regard to claim 11, Moon teaches an undergarment having a crotch panel with openings for the penis and scrotum to extend therethrough (see figure 2, identifiers 30 and 40) wherein the crotch panel comprises an inner crotch panel adapted to contact and support the penis of the male individual (panel 30 is inner crotch panel supporting the penis with hole: 31) and an outer crotch panel adapted to additionally support the inner crotch panel (panel 40 is inner crotch panel supporting the inner crotch panel 30 by being attached thereto: see figures 2 and 3).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the undergarment of Seong with the two panel crotch construction as taught by Moon, since the crotch panel of Seong provided in multiple panels would provide a crotch panel that is more supportive and stable based upon the multiple panels and the seaming connections.

 	In regard to claim 12, Seong teaches wherein at least one of the crotch panels is stitched to the front panel of the undergarment (crotch panel 400 is stitched to front panel 5b, 5c, 5d and 6).  

 	In regard to claim 13, Seong teaches wherein a lower portion of the scrotum supporting panel is stitched to the perineum panel (300 is stitched to 600 see figures 5, 4 and 5c, 5d).  

 	In regard to claim 14, Seong teaches wherein an upper portion of the scrotum supporting panel (500) is stitched to the crotch panel (400), preferably to the outer crotch panel (see seaming attaching 500 and 400: figures 5b, 5c, 5d).  

Response to Arguments
Applicant's arguments filed 11/14/22 have been fully considered but they are not persuasive. 
 	Applicant argues that Oh fails to teach the containing cloth (330) supporting the scrotum, since there is no contact between the scrotum and containing cloth.
 	It is noted that Oh teaches the containing cloth (330) in relation to the user’s scrotum in Figure 7. The scrotum is a variable human anatomy and therefore the structure required to read on the claim would need to be capable of supporting a human scrotum of some size or shape. The scrotum as illustrated in Figure 7, would be supported by the containing cloth (330) since the containing cloth would provide contact and retain the scrotum during activity and movement of the user’s body and scrotum. Further, the connecting edge of the containing cloth (330) to the crotch and perineum panels would contact and retain the user’s scrotum there against. Therefore, the containing cloth (330) of Oh teaches all the structure that is capable of supporting a user’s scrotum when worn. Applicant has not provided any support force requirement of the containing cloth against the user’s scrotum in the claims.

 	Applicant argues that Seong fails to teach two limitations found in claim 1: “the scrotum supporting panel overlaid above the one or more portions of the cloth panel and the perineum panel” and “the scrotum supporting panel extends generally from a region of the scrotum opening to the waistband”.
 	Seong teaches a scrotum supporting panel comprised of portions 300 and 500 that are attached at peripheral edges as seen in figure 3 (detailing the attached and unattached periphery of 500 to the undergarment), figures 4 and 5b, detail the attachment of portion 300 along those same peripheral edge seams below the crotch portion 400 and above the perineum portion 600. The supporting panel (300 and 500) overlays portions of the crotch panel (400) and the perineum panel (600) defining the scrotum opening to support the scrotum of the male individual wherein the scrotum supporting panel extends generally from a region of the scrotal opening to the waistband (see figure 7 detailing 300 and 500 overlaying portions of crotch and perineum panels). The supporting panel (300 and 500) is overlaid above an outer surface of the one or more portions of the crotch panel (400) and the perineum panel (600) to be attached to said waistband for supporting the scrotum of the male individual during use (scrotum supporting panel: 300 and 500; and paragraph 0021 and figure 5b, 5c and 7).  Therefore, Seong teaches the limitations as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732